Citation Nr: 0216706	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	State of Nevada Office of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had active duty from November 1948 to November 
1949 and from February 1950 to February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which held that new and material evidence had 
not been submitted to reopen claims of service connection for 
asthma and sinusitis.

In a July 1976 rating decision, the Los Angeles, California, 
VA RO denied service connection for asthma and sinusitis.  
That RO informed the veteran that service connection was 
denied for sinusitis but inadvertently told him that service 
connection was granted for asthma and a zero percent rating 
was assigned.  In December 1979, VA informed the veteran that 
service connection was not in effect for asthma.  In a 
November 1997 rating decision, the Reno, Nevada, VA RO held 
that new and material evidence had not been submitted to 
reopen the claim of service connection for asthma; the 
veteran was advised of that decision and of his right to 
appeal.  The May 2002 statement of the case/decision review 
officer decision reflects that the decision review officer 
reviewed the claims of service connection for asthma and 
sinusitis on a de novo basis.  However, under Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), the Board does not have 
jurisdiction to consider a claim that was previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, the Board must 
find that new and material evidence has been presented.  See 
also Winters v. West, 12 Vet. App. 203 (1999).  Accordingly, 
the issues are as stated on the title page.


REMAND

In a July 2002 VA Form 9, the veteran requested a hearing in 
Washington, DC before a Board member.  In a November 6, 2002, 
statement, the veteran indicated that he wanted a 
videoconference hearing at the RO before a Board member, 
instead of a hearing in Washington, DC.
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should schedule a 
videoconference hearing with a Board 
member and give adequate notice of the 
scheduled hearing.  See 38 C.F.R. § 19.76 
(2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.

No inference should be drawn regarding the merits of the 
claims, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


